JUDGMENT

PER CURIAM.
This cause was considered on the record from the National Labor Relations Board and on the briefs and arguments of the parties. Insofar as the Petition for Review seeks modification of the Board’s order, it is
ORDERED AND ADJUDGED that the Petition be denied. Insofar as the Petition for Review seeks other relief, it is
FURTHER ORDERED that the Petition be dismissed for want of jurisdiction. It is
FURTHER ORDERED that the Board’s Cross-Application for Enforcement of its order be granted.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.